UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended MARCH 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30205 CABOT MICROELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 36-4324765 (State of Incorporation) (I.R.S. Employer Identification No.) AURORA, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (630) 375-6631 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As of April 30, 2011, the Company had 23,515,270 shares of Common Stock, par value $0.001 per share, outstanding. 1 index CABOT MICROELECTRONICS CORPORATION INDEX Part I. Financial Information Page Item 1. Financial Statements Consolidated Statements of Income Three and Six Months Ended March 31, 2011 and 2010 3 Consolidated Balance Sheets March 31, 2011, and September 30, 2010 4 Consolidated Statements of Cash Flows Six Months Ended March 31, 2011 and 2010 5 Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 26 Part II. Other Information Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 33 Signatures 34 2 index PART I. FINANCIAL INFORMATION ITEM 1. CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited and in thousands, except per share amounts) Three Months Ended Six Months Ended March 31, March 31, Revenue $ Cost of goods sold Gross profit Operating expenses: Research, development and technical Selling and marketing General and administrative Total operating expenses Operating income Other income (expense), net ) ) ) Income before income taxes Provision for income taxes Net income $ Basic earnings per share $ Weighted average basic shares outstanding Diluted earnings per share $ Weighted average diluted shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited and in thousands, except share amounts) March 31, September 30, 2010 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,148 at March 31, 2011, and $1,121 at September 30, 2010 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income taxes Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Capital lease obligations Accrued expenses and other current liabilities Total current liabilities Capital lease obligations, net of current portion 7 12 Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders’ equity: Common Stock: Authorized: 200,000,000 shares, $0.001 par value; Issued: 27,530,323 shares at March 31, 2011, and 26,384,715 shares at September 30, 2010 27 26 Capital in excess of par value of common stock Retained earnings Accumulated other comprehensive income Treasury stock at cost, 4,044,187 shares at March 31, 2011, and 3,446,069 shares at September 30, 2010 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited and amounts in thousands) Six Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts 30 ) Share-based compensation expense Deferred income tax expense (benefit) ) Non-cash foreign exchange (gain) loss ) Loss on disposal of property, plant and equipment 38 68 Other 27 Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses, income taxes payable and other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from sales of property, plant and equipment 1 - Purchase of patents - ) Proceeds from the sale of investments 25 50 Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) ) Net proceeds from issuance of stock Windfall tax benefits associated with share-based compensation expense - Principal payments under capital lease obligations ) ) Net cash provided by financing activities 45 Effect of exchange rate changes on cash ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Purchases of property, plant and equipment in accrued liabilities and accounts payable at the end of the period $ $ Issuance of restricted stock The accompanying notes are an integral part of these consolidated financial statements. 5 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited and in thousands, except share and per share amounts) 1. BACKGROUND AND BASIS OF PRESENTATION Cabot Microelectronics Corporation ("Cabot Microelectronics'', "the Company'', "us'', "we'' or "our'') supplies high-performance polishing slurries and pads used in the manufacture of advanced integrated circuit (IC) devices within the semiconductor industry, in a process called chemical mechanical planarization (CMP).CMP polishes surfaces at an atomic level, thereby enabling IC device manufacturers to produce smaller, faster and more complex IC devices with fewer defects.We develop, produce and sell CMP slurries for polishing many of the conducting and insulating materials used in IC devices, and also for polishing the disk substrates and magnetic heads used in hard disk drives.We also develop, manufacture and sell CMP polishing pads, which are used in conjunction with slurries in the CMP process.We also pursue other demanding surface modification applications through our Engineered Surface Finishes (ESF) business where we believe we can leverage our expertise in CMP consumables for the semiconductor industry to develop products for demanding polishing applications in other industries.For additional information, refer to Part 1, Item 1, “Business”, in our annual report on Form 10-K for the fiscal year ended September 30, 2010. The unaudited consolidated financial statements have been prepared by Cabot Microelectronics Corporation pursuant to the rules of the Securities and Exchange Commission (SEC) and accounting principles generally accepted in the United States of America.In the opinion of management, these unaudited consolidated financial statements include all normal recurring adjustments necessary for the fair presentation of Cabot Microelectronics’ financial position as of March 31, 2011, cash flows for the six months ended March 31, 2011, and March 31, 2010, and results of operations for the three and six months ended March 31, 2011, and March 31, 2010.The results of operations for the three and six months ended March 31, 2011 may not be indicative of results to be expected for future periods, including the fiscal year ending September 30, 2011.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in Cabot Microelectronics’ annual report on Form 10-K for the fiscal year ended September 30, 2010. The consolidated financial statements include the accounts of Cabot Microelectronics and its subsidiaries.All intercompany transactions and balances between the companies have been eliminated as of March 31, 2011. Results of Operations The results of operations for the three and six months ended March 31, 2011 include certain adjustments to correct prior period amounts, which we have determined to be immaterial to the current period and the prior periods to which they relate.An adjustment in the second quarter of fiscal 2011 reduced net income for the quarter by $671 and diluted earnings per share by approximately $0.03.This adjustment relates to income tax expense of $671 recorded for certain compensation in fiscal 2008 through 2010 for which a previous tax benefit should not have been recorded.Adjustments in the first quarter of fiscal 2011 relate to: (1) $1,474 ($1,014, net of tax) in employer-paid fringe benefits for required contributions to our 401(k) Plan, Supplemental Employee Retirement Plan, and non-United States statutory pension plans as a result of our annual payment pursuant to our fiscal 2010 annual incentive cash bonus program (AIP); (2) the reversal of a $497 deferred tax asset regarding certain share-based compensation expense which is not subject to such tax treatment; and (3) our under accrual of $290 ($199, net of tax) for payments made pursuant to the AIP as a result of the calculation of results against goals under the AIP.Collectively, these adjustments reduced net income for the first six months of fiscal 2011 by $2,381 and diluted earnings per share by approximately $0.10. 6 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited and in thousands, except share and per share amounts) 2. FAIR VALUE OF FINANCIAL INSTRUMENTS On October 1, 2009, we adopted the accounting provisions that relate to the fair value of non-financial assets and non-financial liabilities.We did not elect the fair value option for any non-financial assets or non-financial liabilities that were not previously required to be measured at fair value under other generally accepted accounting principles.The adoption of these new provisions did not have a material impact on our results of operations, financial position or cash flows. Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The FASB established a three-level hierarchy for disclosure based on the extent and level of judgment used to estimate fair value.Level 1 inputs consist of valuations based on quoted market prices in active markets for identical assets or liabilities.Level 2 inputs consist of valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in an inactive market, or other observable inputs.Level 3 inputs consist of valuations based on unobservable inputs that are supported by little or no market activity. The following table presents assets that we measured at fair value on a recurring basis at March 31, 2011 and September 30, 2010.As permitted under the relevant standards, we have chosen to not measure any of our current liabilities at fair value as we believe our current liabilities approximate their fair value due to their short-term, highly liquid characteristics.We have classified the following assets in accordance with the fair value hierarchy set forth in the applicable standards.In instances where the inputs used to measure the fair value of an asset fall into more than one level of the hierarchy, we have classified them based on the lowest level input that is significant to the determination of the fair value. March 31, 2011 Level 1 Level 2 Level 3 Total Fair Value Cash and cash equivalents $ $
